DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over WO-2016005600-A1 (hereinafter Batista) as evidenced by “ThermoFisher Diacetin Safety Data Sheet” in view of US Patent App 20100300463 A1 (hereinafter Chen) as evidenced by “Particle Size – US Sieve Series and Tyler Mesh Size Equivalents” (hereinafter AZoM) and in further view of US Patent App US 20050066980 A1 (hereinafter Crooks).
Regarding claim 1, Batista discloses an aerosol-forming substrate with several additives and fillers (page 6, lines 3 -15).  Specifically Batista discloses the aerosol generating liquid contains diacetin (page 6, line 9). 
Regarding the wherein the aerosol generating liquid contains both diacetin and monoacetin.  Batista discloses that the aerosol former may be diacetin (page 6, line 9).  Batista also teaches that the aerosol former may be selected from any substance which generates aerosol upon heating including, 
sorbitol, glycerol, and glycols like propylene glycol or triethylene glycol. Suitable non-polyols include monohydric alcohols, such as menthol, high boiling point hydrocarbons, acids such as lactic acid, and esters such as diacetin, triacetin, triethyl citrate or isopropyl myristate. Aliphatic carboxylic acid esters such as methyl stearate, dimethyl dodecanedioate and dimethyl tetradecanedioate can also be used as aerosol formers. A combination of aerosol formers may be used, in equal or differing proportions. Polyethylene glycol and glycerol may be particularly preferred, whilst triacetin is more difficult to stabilise and may also need to be encapsulated in order to prevent its migration within the product. The aerosol-forming substrate may include one or more flavouring agents, such as cocoa, liquorice, organic acids, or menthol. (Page 6, lines 3-14, emphasis added).  
This is a non-limiting list of aerosol formers.  Monoacetin is a type of glycerol.  Therefore, Bastista teaches that the aerosol generating liquid can contain both diacetin and monoacetin.
Additionally, the ThermoFisher material data sheet for commercially available diacetin teaches that commercially available diacetin contains:

    PNG
    media_image1.png
    110
    712
    media_image1.png
    Greyscale

The instant application discloses that commercially available “diacetin” solution contains about 42% by weight of diacetin and about 35% by weight of monoacetin (¶20).  Therefore, the teachings of Batista would include the commercially available “diacetin” which by its nature contains monoacetin.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Batista to include wherein the aerosol generating liquid contains both diacetin and monoacetin.  A person of ordinary skill in the art would have tried combinations of the compounds taught in Batista to impart desirable characteristics of plasticizer and lubricant to the tobacco filler.  Batista encourages mixtures of the compositions, “A combination of aerosol formers may be used, in equal or differing proportions” (Page 6, lines 11-12).  Additionally, commercially available diacetin as taught in the instant application inherently is comprised of both diacetin and monoacetin.
Batista does not explicitly disclose the shredded tobacco material has an acetic acid generation rate constant of 1.25 x 10-8 s-1 or less or the shredded tobacco has a sphere equivalent diameter of 0.5 mm or less as measured by a projected area method.
Chen teaches thermal treatment processes for tobacco (Abstract).  Chen teaches that the resultant composition can be used in a variety of tobacco consumption methods (¶22).  o C (¶49) and be done for up to 3 hours (¶50).  Chen further teaches that the tobacco material may be shredded tobacco (¶2).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention use thermally treated, shredded tobacco as taught by Chen in the aerosol-forming substrate of Batista.  One of ordinary skill in the art would have been motivated by a desire to improve the flavor and taste as taught by Chen (¶17).  
Regarding the acetic acid generation rate constant, Chen teaches that the temperature of the heat treatment process is about 100o C to about 140o C (¶49) and the time of the heat treatment process is at least 30 minutes and less than 1.5 hours (¶50).  Therefore given that the conditions of the thermal treatment taught by Chen are the same as those disclosed in the instant specification to result in a tobacco material having the claimed acetic acid generation rate constant, the acetic acid generation rate constant  of the treated tobacco material taught by Chen is expected inherently to be the same.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155.  Titanium Metal Corp. v. Banner, 227 USPQ 773.  Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims.  In re Fitzgerald, 205 USPQ 597, In re Best, 195 USPQ 430.
Regarding the shredded tobacco has a sphere equivalent diameter of 0.5 mm or less as measured by a projected area method, Chen teaches Chen teaches that the shredded tobacco General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155.  Titanium Metal Corp. v. Banner, 227 USPQ 773.  Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims.  In re Fitzgerald, 205 USPQ 597, In re Best, 195 USPQ 430.
Batista does not explicitly disclose an added amount of the aerosol generating liquid is 50% by weight to 300% by weight relative to the weight of the tobacco material.  
Batista teaches that the aerosol-former may be between 5% and 30% by weight on a dry basis (page 6, lines 36-31).  Batista also teaches that the components of the aerosol forming substrate may be adjusted to improve flavor and prevent migration within the product (page 6, lines 11-15).
Crooks teaches smokable tobacco rod (abstract).  Crooks teaches that the tobacco blend may contain an aerosol forming material and various aerosol forming materials can be used (¶47-¶48).  Crooks teaches that the amount of aerosol forming material relative to the dry weight of smokable material can vary.  For example, Crooks teaches that the range of aerosol forming material can be from 2 up to 65% (¶49).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Batista to increase the weight of aerosol generating liquid as taught in Batista and Crooks.  Batista discloses that the percentage of aerosol former needs to be optimized to improve encapsulation, prevent migration within the product, and improve flavor (page 6, lines 11-15).   Crooks teaches that the percentage range of aerosol former can vary greatly up to 65%. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to move the range as a matter of routine optimization since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05.II.A).
Regarding claim 3, modified Batista discloses the tobacco filler of claim 1 as discussed above.  Batista does not explicitly disclose wherein the aerosol generating liquid contains 70% by weight or more in total of diacetin and monoacetin relative to the aerosol generating liquid.  
Batista discloses that the aerosol former may specifically be diacetin (page 6, line 9).  Batista also teaches that the aerosol former may be selected from any substance which generates aerosol upon heating (Page 6, lines 3-14, quoted above).  This is a non-limiting list of aerosol formers.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Batista to include wherein the aerosol generating liquid contains 70% by weight or more in total of diacetin and monoacetin In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05.II.A).
Regarding claim 4, modified Batista discloses the tobacco filler of claim 1 as discussed above.  Batista further discloses a pod for a non-combustion type heat smoking article (page 1, lines 22-25, a cartridge is considered to be a pod).
Regarding claim 5, modified Batista discloses the tobacco filler of claim 1 as discussed above.  Batista further discloses a non-combustion type heat smoking article (page 1, lines 22-25).
Response to Arguments
Applicant's arguments filed October 14, 2021 have been fully considered but they are not persuasive.
Applicant argues, “Batista discloses diacetin but fails to disclose monoacetin” and “the Examiner has recognized that ‘glycerol’ disclosed in Batista is ‘monoacetin’. However, these are different compounds”
As explained above and supported with new grounds of rejection evidenced by the safety data sheet for commercially available diacetin, commercially available diacetin in fact contain monoacetin.  Therefore in disclosing diacetin, Batista has also disclosed monoacetin.  Applicant is correct in asserting that that glycerol is not monoacetin.  Rather, monoacetin is a type of glycerol.  Batista broadly encourages the use of types of glycerol, and monoacetin is a type of glycerol.  
Applicant argues that the White prior art reference does not disclose “an added amount of the aerosol generating liquid is 50% by weight to 300% by weight relative to the weight of shredded tobacco”  Examiner agrees and has entered a new grounds of rejection with secondary reference to Crooks as detailed above.
Applicant argues, “Applicant’s claims used as a blueprint; improper hindsight reconstruction”.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin
With respect to the secondary reference of White, a new grounds of rejection has been added for the percentages of aerosol generating liquid.
With respect to Chen, as discussed above, recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155.  Titanium Metal Corp. v. Banner, 227 USPQ 773.  Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims.  In re Fitzgerald, 205 USPQ 597, In re Best, 195 USPQ 430.  In this case, applicant has not met the burden of proving that the reference composition does not possess the characteristics, “an acetic acid generation rate constant of 1.25 x 10-8 s-1 or less”.  The tobacco heat treatment process described in Chen is the same as those in the instant specification, and for the same reason to improve taste and flavor, and is therefore expected inherently to be the same.
In response to applicant's arguments against the references individually, specifically the AZoM reference, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  A link is not required to evidence particle size of tobacco.  The AZoM reference is only used to evidence that the particle size of the product in Chen is the same as the particle size for the instant application.  
Applicant argues, “unexpected effects of the invention” and “none of the cited references even discloses that the effect that ‘preferable flavor tasting can be maintained while suppressing “inhibition of flavor tasting” in a non-combustion type heat smoking article”.  The Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Furthermore, each reference is concerned with improvement or preservation of taste and flavor. See Batista (page 6, lines 3-25), Chen (¶21), and Crooks (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE LYNN MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 7:30 to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747